JENKINS, Circuit Judge (dissenting).
The cases of Carruthers v. Sydebotham, 4 Maule & S. 77, 85; Homer Ramsdell Transportation Company v. La Compagnie Generate Trans-Atlantique, 182 U. S. 406, 21 Sup. Ct. 831, 45 L. Ed. 1155; Crisp v. United States & Australasia S. S. Company (D. C.) 124 Fed. 748; Durkin v. Kingston Coal Company, 171 Pa. 193, 33 Atl. 237, 29 L. R. A. 808, 50 Am. St. Rep. 801; and Williams v. Thacker Coal and Coke Company (W. Va.) 30 S. E. 107, 40 L. R. A. 812 — are distinguishable from the case in hand in this one respect: that by the terms of the statute laws there considered it was obligatory upon the master to employ the servant for whose act he was sought to be held liable, while here the obligation to employ a mine manager or boss is not rendered obligatory by the express terms of the statute. Is not, however, the distinction more imaginary than real? By the act in question the Legislature was dealing practically with a practical subject, the operation of mines, known of all men necessarily to require the aid of men and in divers service. Is it just to assert that the owner may himself serve as mine manager? The same argument would hold with respect to hoisting engineer and others engaged in service about the mine. The owner could not act in either capacity unless licensed by the state, subject to revocation at the discretion of the State Mining Board. The mine owner, whether individual or corporation, desiring to use the property, could not possibly do it without employment of servants in the different departments specified in this act. Practically, therefore, the act is an inhibition upon the owner to operate the property unless he employ men of the class selected for him and licensed by the state. If the master is to be held for the act of his servant, he should have free choice in the selection of that servant. Liability for omission of duty by the servant cannot rightfully be an incident of employment under compulsion. The principle of law that justly holds one liable for the act of his agent within the scope of his employment implies voluntary action upon the part of the master in engaging the agent, and unrestrained choice in his selection. Such unrestrained choice seems wanting here.
The mining cases cited differ from the one in hand in another respect. There the statute provided that for an injury occasioned by violation of the act, or failure to comply with any of its provisions by the mine foreman, a right of action should accrue to the party injured against the owner or operator; touching which provision the Supreme Court of Pennsylvania said:
“This statute, regarded as a whole, is an extraordinary piece of legislation. Through it the lawmakers say to the mine owner, ‘You cannot be trusted to manage your own business. Left to yourself you will not properly care for your own employes. We will determine what you shall do. In order to make it certain that our directions are obeyed we will set a mine foreman over your mines with authority to direct the manner in which your operations shall be conducted, and what .precautions shall be taken for the safety of your employes. You shall take for this position a man whom we certify to as competent. You shall pay him his salary. What he orders done in your *199mines you shall pay for. If notwithstanding our certificate he turns out to be incompetent or untrustworthy you shall be responsible for his ignorance or negligence.’ Under the operation of this statute the mine foreman represents the commonwealth. The state insists on his employment by the mine owner, and in the name of the police power turns over to him the determination of all questions relating to the comfort and the security of the miners, and invests him with the power to compel compliance with his directions. Incredible as it may seem, obedience on the part of the mine owner does not protect him, but, if the mine foreman fails to do properly what the statute directs him to do, the mine owner is declared to be responsible for all the consequences of the incompetency of the representative of the state. This is a strong case of binding the consequences of the fault or folly of one man upon the shoulders of another. This is worse than taxation without representation. It is a civil responsibility without blame and for the fault of another. The same conclusion may be reached by another road. It has been long settled that a mining boss or foreman is a fellow servant with the other employés of the same master engaged in a common business, and that the master is not liable for an injury caused by the negligence of such mining boss. Lehigh Valley Coal Company v. Jones, 86 Pa. 432: Delaware & Hudson Canal Co. v. Carroll, 89 Pa. 374; Waddell et al. v. Simoson and Wife, 112 Pa. 567 [4 Atl. 725].
“The duty of the mine owner is to employ competent bosses or foremen to direct his operations. When he does this he discharges the full measure of his duty to his employes and he is not liable for an injury arising from the negligence of the foreman. Waddell v. Simoson and Wife, supra. A vice principal is one to whom an employer delegates the performance of duties which the law imposes on him, and the employer is responsible because the duty is his own. As to the acts of the workmen and the manner in which they do their work, the duty of the employer is to employ persons who are reasonably competent to do the work assigned them, and, if he finds himself mistaken in regard to their competency, to discharge them' when the mistake is discovered. But he is not responsible for the consequences of their negligence as these may affect each other. Ross v. Walker, 139 Pa. 42 [21 Atl. 157, 159, 23 Am. St. Rep. 166]. Now, the act of 1891 undertakes to reverse the settled law upon this subject, and declare that the employer shall be responsible for an injury to an employs resulting from the negligence of a fellow workman. Prior to the act of 1891 the man whose negligence caused the injury was alone liable to respond in damages. He might not always have property out of which a judgment could be collected, but the plaintiff must in any case take his chances of the solvency of the defendant against whom his cause of action lies. The act of 1891 undertakes to furnish a responsible defendant for the injured person to pursue. Passing over the head of the fellow servant at whose hands the injury was received, it fastens on the owner of the property on which the accident hai)pened, and declares him to be the guilty person on whose head the consequences of the accident shall fall. To see the true character of this legislation we must keep both lines of objection in mind. We must remember that the injury complained of is due to the negligence of a fellow workman, for which the master is responsible neither in law nor morals. We must also remember that this fellow workman has been designated by the state, his duties defined and his powers conferred by statute, and his employment made compulsory under heavy penalties by the same statute. Finally, we must remember that it is the negligence of this fellow servant whose competency the state has certified, and whose employment the state has compelled, for which the employer is made liable. The state says: ‘He is competent. You must employ him. You shall surrender to his control the arrangements for the security of your employes.’ It then says in effect: ‘If we impose upon you by certifying to the competency of an incompetent man, or if the man to whom we commit the conduct of your mines neglects his duty, you shall pay for our mistake and for his negligence.’ We have no doubt that so much, at least, of section 8 of article 17 of the act of 1891 [P. L. 207] as imposes liability on the mine owner for the failure of the foreman to comply with the provisions of the act which compels his employment and defines his duties is unconstitutional and void.”
*200The statute here in question imposes unusual and divers duties, not alone upon the owner, but upon the hoisting engineer and the mine manager or boss. The specific duties of each are detailed with exactness and care, and differ in quality. Clearly the purpose and inevitable result of the act is to compel the owner in the employment of his men to employ servants, and only such as should be licensed by the state. The management of the mine is most effectually taken out of the hands of the owner and committed to officers created by the state; none others being suffered to serve, under penalty. At common law the master is not liable for the default of the mine manager or boss, except for the latter’s failure to perform a duty committed to him by the master, and which the law imposed upon the master, and which could not be delegated to the exemption of liability. These many novel duties are imposed by the act upon the mine manager or boss, and not upon the master. Considering the subject of the statute, the many peculiar duties imposed upon these employés, and how effectually the management of the mine is withdrawn from the owner, it would require precise language to convine me that the Legislature designed to impose liability upon the master for the neglect of duty by the servant, which was, by the statute, imposed upon the servant. I find no such language in this statute. It provides that “for any injury to person or property occasioned by any wilful violations of this act, or wilful failure to comply with any of its provisions, a right of action shall accrue to the party injured.” I concede that the term “wilful,” as here employed, means that the person charged knows what he is doing, and intends the act, and is a free agent, and that an act consciously omitted within the meaning of this statute is wilfully omitted. The act for which the defendant in error is sought to be charged was an omission by the mine manager or boss in the discharge of a duty imposed upon him by the statute, of which act the defendant in error had no knowledge and could not have been conscious. The servant had been licensed and certified by the state to be in every respect competent to perform the duty which the statute had created and imposed upon him. The master was compelled under penalty, if he employed any manager or boss in this mine, to employ one of the class so certified and licensed by the state. His duty to his employés in this regard was ftfily performed when he hired a person so certified and licensed. The statute does not in terms impose upon the master liability for such omission of duty by the servant. It is imposed upon the one who has wilfully failed to comply with the provisions of the act. The failure was in respect of a duty that neither by the common law nor by the statute in question was imposed upon the master. The liability by the statute is fixed upon him who has offended, who has been consciously derelict in duty, not upon him who has been compelled to employ the offender. I am unwilling to believe that the Legislature designed to impose such extraordinary liability. Thus, for illustration, by section 20d of the act (Laws 1899, p. 319) it is provided that “a miner who is about to explode a blast with a manufactured squib shall not shorten the match, saturate it with mineral oil nor ignite it except at the extreme end; he shall see that all persons are out of danger from the probable effects of such shot, and shall take measures to prevent any one approaching, *201by shouting ‘Fire’ immediately before lighting the fuse.” Will my brethren say that for failure of such duty by any one of the numerous miners employed, occasioning injury to a fellow servant, the owner is liable by this law? Has the whole doctrine of fellow servant and of master and servant been swept away by this statute;. and is the master made a guarantor of the safety of all of his employés, and a warrantor of their acts? I think not. This action is under the statute, and not under the common law. It is to enforce the specific liability of the statute, and the cause must stand or fall according to the statute. I think the liability asserted is one imposed upon the offender, and not upon the master.
For the reasons stated I am constrained to dissent from the judgment of the court.
The judgment is reversed, and the cause remanded, with a direction to the court below to award a new trial.